Citation Nr: 9924352	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to accrued benefits based on a claim for a 
total disability rating due to individual unemployability.

2.  Entitlement to accrued benefits based on a claim for 
service connection for oat cell carcinoma of the lung as 
secondary to exposure to non-ionizing radiation.

3.  Entitlement to service connection for the veteran's cause 
of death.  

4.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran, who died in December 1993, served on active duty 
from January 1952 to August 1961.  The appellant is his 
widow.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a May 1994 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded this case on two 
prior occasions, in February 1997 and in April 1998, for 
further RO action.  The requested RO action has been 
accomplished and the claims have remained denied.

The Board notes that VA had previously phrased issue number 2 
on the title page as entitlement to service connection for 
oat cell carcinoma of the lung as a result of exposure to 
ionizing radiation.  It is also noted that in a statement 
dated in April 1997, the appellant indicated that the issues 
being appealed to the Board included entitlement to accrued 
benefits based on a claim for service connection for oat cell 
carcinoma as a result of ionizing radiation exposure.  
However, upon review of the claims file in its entirety, it 
is noted that the veteran himself has reported that his 
exposure to radiation consisted of non-ionizing radiation and 
that his claim for service connection was based on non-
ionizing radiation exposure.  Therefore, issue number 2 on 
the title page has been restated to more accurately reflect 
the issue on appeal.  

The Board also notes that in a statement dated in February 
1998, the appellant indicated that the veteran was issued 
cigarettes in service and that he continued to smoke until 
his death.  In a September 1998 letter, the RO requested that 
she provide additional information as to his smoking history 
in order for VA to consider her claim for disabilities 
related to the effects of smoking.  However, she failed to 
provide the requested information.  Thus, this matter is not 
before the Board.

As mentioned in our February 1997 remand, the appellant 
requested entitlement to accrued benefits based on a claim 
for service connection for hypertension.  This matter has not 
yet been addressed by the RO and is thus being referred for 
further action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been developed.

2.  At the time of the veteran's death, there were pending 
claims for a total disability rating based on individual 
unemployability and for service connection for oat cell 
carcinoma of the lung due to exposure to non-ionizing 
radiation.

3.  At the time of the veteran's death, he was service 
connected for amputation of the left forearm, and rated as 70 
percent disabled, with an award of special monthly 
compensation for anatomical loss of left hand.

4.  The veteran's service-connected disability was not such 
as to preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.

5.  The veteran died in December 1993 as a result of post-
obstructive pneumonia, which was due to or as a consequence 
of recurrent oat cell carcinoma.

6.  A lung condition was not shown in service.  Post-
obstructive pneumonia and oat cell carcinoma of the lung were 
not shown until approximately 3 decades after separation from 
service and were not caused by an event or injury sustained 
in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits on the 
basis of a claim for a total disability rating due to 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5121 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.340, 3.341, 
3.1000, 4.15, 4.16, 4.19 (1998).

2.  The criteria for entitlement to accrued benefits on the 
basis of a claim for service connection for oat cell 
carcinoma of the lung are not met.  38 U.S.C.A. §§ 5107(a), 
5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1998).

3.  A claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35, have 
not been met.  38 U.S.C.A. § 3500 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records indicate, in relevant 
part, that in March 1953, he was seen for pain in his back 
and was diagnosed with mild lumbo-sacral strain.  X-rays of 
the lumbar spine conducted in April 1957 were normal.  In 
September 1960, he was involved in an automobile accident and 
sustained injuries to his left arm; as a result of these 
injuries, he was required to undergo an amputation of the 
left (minor) upper extremity, from the level of the mid-shaft 
of the forearm, above the insertion of the pronator teres.  
In March 1961, he was admitted to the Walter Reed General 
Hospital for prosthetic training; the Board notes that during 
this hospitalization, chest x-rays were accomplished (in May 
1961) and that the lungs were found to be normal.  The Board 
also notes that on a physical examination report, dated in 
May 1961, the veteran reported that he had left arm pain at 
the time, but was otherwise in good heath.  He also reported 
that he worked with radioactive electronic tubes.  He was 
medically retired in August 1961 due to his left arm 
disability.

By means of an October 1961 rating action, the veteran was 
granted service connection for amputation of the left 
forearm, and awarded a 70 percent rating and special monthly 
compensation for anatomical loss of the left hand.  This 
evaluation remained in effect until the veteran's death.

The Board notes that on various occasions after the initial 
rating award, the veteran requested a total disability rating 
due to individual unemployability (TDIU).  The record 
indicates that in 1973, he reported that he was unable to 
work due to his service-connected disabilities.  At that 
time, he reported that he had 2 years of college education.  
In 1978, he claimed unemployability due to high blood 
pressure and upper respiratory problems (internal bleeding, 
chronic chest pains).  He reported 4 years of high school 
education at that time.  In 1979, he indicated that he was 
unable to work due to hospitalizations for foot operations.  
He submitted statements from employers which noted that he 
could not be hired due to disabilities, to include inability 
to carry pest control equipment, inability to write, and 
inability to walk.  He reported that he had 4 years of high 
school education and that he received technical/vocational 
schooling at the Draughn Business College. 

In 1990, the veteran reported that his left arm disability 
had increased in severity, that he had cirrhosis of the 
liver, and problems with his eyes.  He reported having 
received treatment for his liver, heart, and arthritis.  He 
also reported that he had back problems and that he underwent 
disc surgery (lower back) at Willis Knighton Medical Center.  
He claimed that he had talked to many furniture stores, but 
that he was unable to work due to his back, arm, and having 
to stand.  The Board notes that all of the above-reported 
claims for TDIU were denied by the RO.   

In April 1993, the veteran again submitted a request for 
TDIU.  In a June 1993 claim form for a total rating, he 
indicated that he had severe back problems associated with 
the loss of the left arm.  He reported that he had 4 years of 
high school education.  He also reported having experience in 
work as a salesman, ground keeper/maintenance, warehouse 
worker, and night watchman.  This claim was pending at the 
time of his death.  

Also in April 1993, the veteran requested service connection 
for the residuals of exposure to radiation.  He reported that 
he was exposed to electronic radiation while on assignment in 
Alaska, where he was responsible for measuring the electronic 
radiation level of various electronic/magnetic 
wavelengths/strengths of radar installations.  He claimed 
that as a result of such exposure, he developed cancer.  This 
claim was also pending at the time of his death.  

Post-service medical evidence of record include VA medical 
records dated from 1972 through 1993, which indicate that the 
veteran was treated for various conditions.  VA medical 
records dated in August 1972 indicate that he was 
hospitalized due to a 10 day history of hemoptysis.  He also 
reported a long history of bronchitis and excessive alcohol 
use.  Chest x-rays at that time revealed infiltration, right 
second interspace.  He had temporarily discontinued working 
due to general weakness and anorexia.  The discharge 
diagnoses included hemoptysis of undetermined etiology, 
chronic bronchitis, chronic alcoholism, and post-operative 
status, amputation of left upper extremity in midforearm, 
remote.  

Subsequent VA medical records indicate numerous 
hospitalizations and treatment for various conditions, to 
include, chronic alcoholism, chronic obstructive pulmonary 
disease, hepatomegaly, and oat cell carcinoma, which was 
diagnosed in 1993.  His terminal hospital report, dated in 
December 1993, indicates that he presented to life support 
complaining of increased dyspnea over the previous 24 hours.  
The impression at the time of admission was recurrent oat 
cell carcinoma, status-post chemotherapy and x-ray therapy, 
probable post-obstructive pneumonia, hyponatremia, probably a 
combination of volume depletion and "FIADH."  His death 
certificate indicates that he died in December 1993 due to 
post-obstructive pneumonia which was due to or as a 
consequence of recurrent cell carcinoma.

In June 1993, the veteran underwent a VA hand, thumb, and 
fingers examination; report of this examination indicates 
that he reported working at several different jobs between 
1961 and 1982, but that he had been unemployed since 1982.  
He stated that he had a back injury and lumbar disk surgery 
in 1982.  Examination showed a thin, weak, 4 1/2 inch stump of 
the left forearm.  He was able to flex the left elbow to 120 
degrees and extend to 0.  He had 15 degrees of supination and 
15 degrees of pronation of the stump.  He had a prosthesis, 
but had not brought it with him to the examination.  The 
right upper extremity was normal.  

A report of a VA peripheral nerves examination, dated in June 
1993, indicates that the veteran was undergoing radiation and 
chemotherapy for lung cancer.  He reported that his right arm 
was worn out and weak from working.  He was unable to wear 
his prosthesis because his arm was giving him problems and he 
had some problem on his chest (related to chemotherapy).  He 
was able to drive.  He had no neurological complaints.  He 
complained of generalized weakness due to chemotherapy and 
inability to wear his prosthesis.  He reported that the skin 
was somewhat sensitive over the distal end of the amputation.  
He had good ability to flex and extend the amputated forearm.  
There were no neurologic involvements of the upper 
extremities.  

A report of an aid and attendance/housebound examination, 
dated in June 1993, indicates that the veteran's complaints 
were that he had cancer of the left lung, and that he could 
not wear his prosthesis.  He was thin and pale and appeared 
chronically ill.  He was able to flex the left forearm to 120 
degrees and he was able to pronate and supinate to 15 
degrees.  He could walk an estimated one-half mile.  He did 
not use mechanical aids.  He was able to get out of the house 
daily when the weather permitted.  The examiner indicated 
that the veteran had only minor impairment of the ability to 
protect himself from the hazards and dangers of daily living.  
He was still able to care for himself in the home.  He 
watched television, read, did work around the house, and went 
to the store.  The diagnoses were carcinoma of the left lung, 
post radiation treatment and now on chemotherapy, and old 
post-traumatic amputation of the left forearm with a 4 1/2 inch 
stump with limited flexion and limited pronation and 
supination.  

The post-service private medical evidence of record includes 
treatment records dated between 1988 and 1990, which indicate 
that the veteran was treated for various conditions, to 
include back pain and hepatic cirrhosis.  Also of record are 
medical records from a military medical facility dated 
between 1982 and 1992, which indicate treatment for, among 
others, low back pain and degenerative joint disease.  The 
Board also notes that subsequent to the veteran's death, the 
appellant submitted private medical records which note that 
in August 1981, the veteran was seen for a history of low 
back pain which had been existent for 2-3 years, and which 
had become worse during the previous 4-6 months.  Lumbar 
myelogram showed a herniated disc at the L4-L5 level.  He 
underwent a translaminal removal of a herniated nucleus 
pulposus at L4-L5 in August 1981.  

I.  Accrued benefits for TDIU.

Periodic monthly benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decision, or those based on evidence in the file 
at date of death and due and unpaid, shall upon the death of 
such individual be paid to the survivor, including the 
veteran's spouse.  The survivor may receive accrued benefits 
that are due and unpaid for a period not to exceed two years 
prior to the last day of the month before the veteran's 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. §§ 3.500(g), 
3.1000(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Under diagnostic code 5123, amputation of the minor forearm 
above insertion of the pronator teres warrants a 70 percent 
disability rating, as well as entitlement to special monthly 
compensation.

A total rating for compensation purposes based on individual 
unemployability will be assigned when there is any impairment 
in mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a).  In determining whether a 
particular veteran is unemployable, full consideration must 
be given to unusual physical or mental effects, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  Under the 
relevant provisions of 38 C.F.R. § 4.16(a), it is stipulated 
that where a veteran has a single service-connected 
disability rated at 60 percent or more, or a combined 
service-connected disability rating of at least 70 percent, 
with at least one service-connected disability rated 40 
percent or more, a total disability rating may be assigned 
when the schedular criteria is less than total, if the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation.

The Board must consider the effects of the veteran's service-
connected disability or disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  Consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to the veteran's age or impairment caused 
by nonservice-connected disabilities.  38 C.F.R. § 3.341, 
4.16, 4.19.  

Having considered the evidence of record, the Board finds 
that entitlement to accrued benefits based on TDIU is not 
warranted.  As mentioned above, the veteran was service 
connected for amputation of the left forearm and was in 
receipt of a 70 percent rating, the maximum possible rating 
for this disability (as well as a special monthly 
compensation).  Thus, he met the criteria under 38 C.F.R. 
§ 4.16.  However, the record does not indicate that he was 
unemployable due solely to his service-connected disability.  
The medical evidence of record does not show that there were 
any complications or neurological involvement due to the 
amputation; his disability consisted solely of the amputation 
of the forearm, with limitation of motion.  He worked for 
many years despite the amputation, and it is apparent that 
his employability was limited, but not precluded, by the 
amputation.  Given his education, which consisted of some 
technical/vocational or post-secondary education, as well as 
his work experience (after his arm was amputated - i.e. in 
sales), and in light of the fact that his minor arm was 
involved (i.e. not precluded from writing sales contracts; 
etc.), the Board cannot conclude that his left arm amputation 
precluded him from substantially gainful employment.  

The Board notes that the veteran suffered from various other 
conditions, to include a back disorder, alcoholism, and 
cirrhosis of the liver, and that throughout the years, he has 
required repeated treatment for these non-service connected 
disabilities.  The Board also notes that it was in 1982, at 
about the time he began experiencing back problems, that he 
became unemployed.  In fact, the veteran himself reported, in 
1993, that back problems were a factor in his inability to 
work.  In addition, it is noted that he was weak and 
chronically ill at his examination in June 1993 due to 
treatment for his lung cancer (which, as explained below, is 
not a service-connected disability).  The Board thus finds 
that the medical evidence of record establishes that his 
unemployability (if existent) was not due to his left arm 
disability, rather, due to nonservice-connected disabilities.  

In this regard, the Board notes that the veteran asserted 
that his back problems were due to his service-connected 
disability.  It is noted that the RO's May 1994 decision 
determined that the veteran's back disorder was not related 
to service.  The Board agrees.  While it has been asserted 
that the back condition is related to service or to service 
connected disability, no medical evidence to substantiate 
this claim has been submitted.  The veteran did have a one-
time diagnosis of lumbosacral strain in service.  However, 
the record does not indicate that this was a chronic 
condition as there were no further back problems until 
approximately 2 decades after service.  In addition, there is 
no indication in the evidence of record that any current back 
disorder was related to back problems experienced in service 
or to service connected disability.  In short, the Board 
finds that the record does not support a finding that he was 
unemployable due solely to his service-connected disability 
and that this claim must be denied.

Service connection for cause of death and accrued benefits 
for service connection for oat cell carcinoma.

As mentioned previously, the Board notes that the RO has 
considered the claim for service connection for oat cell 
carcinoma (cause of death and accrued benefits) under 
ionizing radiation exposure laws.  It is also noted that in 
an April 1997 statement, the appellant phrased the issue for 
accrued benefits as one that involves ionizing radiation 
exposure.  However, it appears that the appellant was simply 
reiterating the issue as characterized by the RO.  A review 
of the record indicates that the veteran himself based his 
claim on alleged exposure to non-ionizing radiation, and it 
was this claim which was pending at the time of his death.  
Further, other than the April 1997 statement, the appellant 
has not given any indication or provided any information 
which would indicate that the veteran was exposed to ionizing 
radiation in service.  The Board thus concludes that exposure 
to ionizing radiation is not involved in this case.  As such, 
the presumptive provisions of 38 C.F.R. § 3.311 are not for 
application.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

Having considered the evidence of record, as well as the 
applicable laws, the Board finds that the claim for service 
connection for the veteran's cause of death is not well-
grounded.  The record indicates no disabilities of the lungs 
in service.  The record also indicates that oat cell 
carcinoma of the lung and post-obstructive pneumonia were not 
diagnosed until approximately 3 decades after separation from 
service.  Further, there is no medical evidence of record 
which would indicate a causal nexus between service (to 
include any exposure to non- ionizing radiation in service) 
and these disabilities.  Therefore, the Board concludes that 
the claim for service connection for the cause of death is 
not well-grounded.  Further, the Board finds that entitlement 
to accrued benefits for oat cell carcinoma of the lung cannot 
be established as this disability is not a service-connected 
disability.

Chapter 35 benefits.

In order to establish entitlement to Chapter 35 educational 
benefits, it must be shown that the veteran died of a 
service-connected disability, or that at the time of his 
death, the veteran had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3500.  Given that the veteran was not in receipt of a total 
disability rating at the time of his death, and in light of 
the Board's decision with regard to the claims for service 
connection for cause of death and accrued benefits based on 
TDIU, this claim must be denied.


ORDER

Entitlement to accrued benefits based on a claim for a total 
disability rating due to individual unemployability is 
denied.

Entitlement to accrued benefits based on a claim for service 
connection for oat cell carcinoma of the lung as secondary to 
exposure to non-ionizing radiation is denied.

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to Dependent's Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

